Exhibit 10.10(a)
NOTE: Restricted stock unit awards made to members of the Management Committee
(“Participants”) of U.S. Bancorp (the “Company”) after December 31, 2008 will
have the terms and conditions set forth in each Participant’s award summary (the
“Award Summary”), which can be accessed on the Citigroup/Smith Barney Benefit
Access Website at www.benefitaccess.com. The Award Summary may be viewed at any
time on this Website, and the Award Summary may also be printed out. In addition
to the individual terms and conditions set forth in the Award Summary, each
restricted stock unit award will have the terms and conditions set forth in the
form of Restricted Stock Unit Award Agreement below. As a condition of each
restricted stock unit award, Participant accepts the terms and conditions of the
Award Summary and the Restricted Stock Unit Award Agreement.
U.S. BANCORP
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (“Agreement”) sets forth the terms and conditions of a restricted
stock unit award representing the right to receive shares of Common Stock (the
“Common Stock”), par value $0.01 per share, of the Company granted by the
Company pursuant to its 2007 Stock Incentive Plan (the “Plan”). Capitalized
terms that are not defined in this Agreement shall have the meaning ascribed to
such terms in the Plan.
The Company and Participant agree as follows:

1.   Award       Subject to the terms and conditions of this Agreement and the
Award Summary which is incorporated herein by reference, the Company grants to
Participant a restricted stock unit award of the number of restricted stock
units (the “Restricted Stock Units”) set forth in Participant’s Award Summary.
Each Restricted Stock Unit represents the right to receive one share of Common
Stock, subject to the vesting requirements and distribution provisions of this
Agreement and the terms of the Plan. The shares of Common Stock distributable to
Participant with respect to Restricted Stock Units hereunder are referred to as
the “Shares.” The date of grant of such award (the “Grant Date”) also is set
forth in Participant’s Award Summary.   2.   Vesting; Forfeiture

  (a)   Subject to the terms and conditions of this Agreement, the Restricted
Stock Units shall vest on the date or dates set forth in the Participant’s Award
Summary (“Vesting Date”) if the Participant remains continuously employed by the
Company or an Affiliate of the Company until the respective Vesting Dates.    
(b)   Notwithstanding the vesting provision contained in Section 2(a) above, but
subject to the other terms and conditions of this Agreement, if Participant has
been continuously employed by the Company or any Affiliate of the Company until
the date of a Qualifying Termination (as defined below), immediately upon such
Qualifying Termination, Participant shall be vested in all of the Restricted
Stock Units granted in this Agreement. For purposes of this Section 2(b), the
following terms shall have the following definitions:

 



--------------------------------------------------------------------------------



 



  (i)   “Announcement Date” shall mean the date of the public announcement of
the transaction, event or course of action that results in a Change in Control.
    (ii)   “Cause” shall mean (A) the continued failure by Participant to
substantially perform Participant’s duties with the Company or any Affiliate
(other than any such failure resulting from Participant’s Disability (as defined
in Section 4(b)), after a demand for substantial performance is delivered to
Participant that specifically identifies the manner in which the Company
believes that Participant has not substantially performed Participant’s duties,
and Participant has failed to resume substantial performance of Participant’s
duties on a continuous basis, (B) gross and willful misconduct during the course
of employment (regardless of whether the misconduct occurs on the Company’s
premises), including, without limitation, theft, assault, battery, malicious
destruction of property, arson, sabotage, embezzlement, harassment, acts or
omissions which violate the Company’s rules or policies (such as breaches of
confidentiality), or other conduct which demonstrates a willful or reckless
disregard of the interests of the Company or its Affiliates or (C) Participant’s
conviction of a crime (including, without limitation, a misdemeanor offense)
which impairs Participant’s ability substantially to perform Participant’s
duties with the Company.     (iii)   Change in Control” shall mean any of the
following occurring after the date of this Agreement:

  (A)   The acquisition by any Person (as defined in Section 2(b)(vi)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the Company or any employee benefit
plan (or related trust) sponsored or maintained by the Company or a subsidiary
of the Company (a “Company Entity”) or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i), (ii) or (iii) of this
clause (A); or

2



--------------------------------------------------------------------------------



 



  (B)   Individuals who, as of the Grant Date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in Section 2(b)(iv)(C)) with one or more entities that are not
Company Entities or (3) any director who serves in connection with the act of
the Board of Directors of increasing the number of directors and filling
vacancies in connection with, or in contemplation of, any such Business
Combination; or     (C)   Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any Company Entity or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 35%
or more of,

3



--------------------------------------------------------------------------------



 



      respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(3) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Business Combination; or  
  (D)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

  (iv)   “Notice of Termination” shall mean a written notice which sets forth
the date of termination of Participant’s employment.     (v)   “Person” shall be
defined as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.    
(vi)   “Qualifying Termination” shall mean a termination of Participant’s
employment with the Company or its Affiliates by the Company for any reason
other than Cause within 12 months following a Change in Control; provided,
however, that any such termination shall not be a Qualifying Termination if
Participant has been notified in writing more than 30 days prior to the
Announcement Date that Participant’s employment with the Company is not expected
to continue for more than 12 months following the date of such notification;
provided that such exclusion from Qualifying Termination shall only apply if
Participant’s employment with the Company is terminated within such 12 month
period; and provided, further, that any such termination shall not be a
Qualifying Termination if Participant has announced in writing, prior to the
date the Company provides Notice of Termination to Participant, the intention to
terminate employment, subject to the condition that any such termination by the
Company prior to Participant’s stated termination date shall be deemed to be
termination by Participant on such stated date unless termination by the Company
is for Participant’s gross and willful misconduct.

  (c)   If Participant ceases to be an employee of the Company or any Affiliate
prior to vesting of the Restricted Stock Units pursuant to Section 2(a) or
Section 2(b), all of Participant’s unvested Restricted Stock Units shall be
immediately and irrevocably forfeited, except that

  (i)   if Participant ceases to be an employee by reason of Disability or
Retirement (as defined below) the Restricted Stock Units shall not be forfeited,
but shall continue to vest pursuant to Section 2(a) and Section 2(b) as though
such termination of employment had never occurred so long as the Participant has
at all times since the Grant Date complied with the terms of any confidentiality
and non-solicitation agreement between the Company or an Affiliate and the
Participant; and

4



--------------------------------------------------------------------------------



 



  (ii)   if Participant ceases to be an employee by reason of death, or if
Participant dies prior to an applicable Vesting Date but after separation from
service with the Company or an Affiliate by reason of Disability or Retirement,
then Participant or his or her estate, in addition to Restricted Stock Units
previously vested under this Agreement, shall become immediately vested, as of
the date of death, in all previously unvested Restricted Stock Units.

  (d)   If Participant violates the terms of any confidentiality and
non-solicitation agreement between the Company or an Affiliate and the
Participant, all of Participant’s unvested Restricted Stock Units shall be
immediately and irrevocably forfeited.     (e)   Upon forfeiture, Participant
shall have no rights relating to the forfeited Restricted Stock Units
(including, without limitation, any rights to receive a distribution of Shares
with respect to the Restricted Stock Units and the right to receive dividend
equivalents).     (f)   For purposes of this Agreement, (i) “Retirement” means
termination of employment (other than for gross and willful misconduct) by a
Person who is age 59 1/2 or older and has had 10 or more years of employment
with the Company or its Affiliates following such Person’s most recent date of
hire by the Company or its Affiliates, and (ii) “Disability” means leaving
active employment and qualifying for and receiving disability benefits under the
Company’s long-term disability programs as in effect from time to time.

3.   Restriction on Transfer       Except for transfers by will or the
applicable laws of descent and distribution, the Restricted Stock Units cannot
be sold, assigned, transferred, gifted, pledged, or in any manner encumbered,
alienated, attached or disposed of, and any purported sale, assignment,
transfer, gift, pledge, alienation, attachment or encumbrance shall be void and
unenforceable against the Company. No such attempt to transfer the Restricted
Stock Units, whether voluntary or involuntary, by operation of law or otherwise,
shall vest the purported transferee with any interest or right in or with
respect to the Restricted Stock Units or the Shares issuable with respect to the
Restricted Stock Units.   4.   Distribution of Shares with Respect to Restricted
Stock Units       Subject to the restrictions in this Section 4, following
vesting of Restricted Stock Units and following payment of any applicable
withholding taxes pursuant to Section 8 of this Agreement, the Company shall
cause to be issued and delivered to Participant a certificate or certificates
evidencing Shares registered in the name of Participant or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
as follows:

  (a)   Vesting Date Distributions. As soon as administratively feasible
following each Vesting Date (but in no event later than 60 days following such
Vesting Date), all Shares issuable pursuant to Restricted Stock Units that
become vested as of such Vesting Date (and with respect to which Shares have not
been distributed previously pursuant to Sections 4(b) or 4(c) below) shall be
distributed to Participant (or in the event of Participant’s death, to the
representatives of

5



--------------------------------------------------------------------------------



 



      Participant or to any Person to whom the Restricted Stock Units have been
transferred by will or the applicable laws of descent and distribution).     (b)
  Qualifying Termination Distributions. As soon as administratively feasible
following a Separation From Service (as defined hereafter) in connection with a
Qualifying Termination (but in no event later than 60 days following such
Separation from Service), all Shares issuable pursuant to Restricted Stock Units
that become vested as a result of such Qualifying Termination (and with respect
to which Shares have not been distributed previously pursuant to sections 4(a)
or 4(c)) shall be distributed to Participant. Separation From Service shall mean
a Participant’s separation from service with the Company and its affiliates, as
determined under Treasury Regulation section 1.409A-1(h)(1), provided that the
term “affiliate” shall mean a business entity which is affiliated in ownership
with the Company and that is treated as a single employer under the rules of
section 414(b) and (c) of the Code (applying the eighty percent common ownership
standard). Notwithstanding the foregoing, any Shares issuable to a Specified
Employee as a result of a Separation From Service in connection with a
Qualifying Termination will not be delivered to such Specified Employee until
the date that is six months and one day after the date of the Separation From
Service. Specified Employee is defined as a Participant who is a specified
employee for purposes of section 1.409A-1(i) of the U.S. Treasury Regulations,
determined in accordance with the rules set forth in the separate document
entitled “U.S. Bank Specified Employee Determination.”     (c)   Distributions
upon Death. As soon as administratively feasible following the death of
Participant (but in no event later than 60 days following such death) all Shares
issuable pursuant to Restricted Stock Units that become vested pursuant to
Section 2(c)(ii) hereof (and with respect to which Shares have not been
distributed previously) shall be distributed to Participant.

5.   Securities Law Compliance       The delivery of all or any of the Shares in
accordance with this Award shall be effective only at such time that the
issuance of such Shares will not violate any state or federal securities or
other laws. The Company is under no obligation to effect any registration of the
Shares under the Securities Act of 1933 or to effect any state registration or
qualification of the Shares. The Company may, in its sole discretion, delay the
delivery of the Shares or place restrictive legends on such Shares in order to
ensure that the issuance of any Shares will be in compliance with federal or
state securities laws and the rules of the New York Stock Exchange or any other
exchange upon which the Company’s Common Stock is traded.   6.   Rights as
Shareholder; Dividend Equivalents       Prior to the Restricted Stock Units
vesting and Participant receiving Shares underlying the Restricted Stock Units
pursuant to Section 4 above, Participant shall not have ownership or rights of
ownership of any Shares underlying the Restricted Stock Units awarded hereunder.
Notwithstanding the foregoing, participant shall be entitled to receive dividend
equivalents on the Restricted Stock Units awarded, whether vested or unvested,
when and if dividends are declared by the Board on the Common Stock, in an
amount of cash per share equal to and on the same payment dates as dividends
paid to

6



--------------------------------------------------------------------------------



 



    other common stockholders of the Company. Dividend equivalents paid before
delivery of the Shares underlying the Restricted Stock Units will be treated as
compensation income for tax purposes and will be subject to income and payroll
tax withholding by the Company.   7.   Distributions and Adjustments       In
accordance with Section 4(c) of the Plan, the Award shall be subject to
adjustment in the event that any distribution, recapitalization, reorganization,
merger or other event covered by Section 4(c) of the Plan shall occur.   8.  
Income Tax Withholding       In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.
Participant may satisfy any applicable tax withholding obligations arising from
the receipt of Shares, or lapse of restrictions relating to the Restricted Stock
Units, by check payable to the Company. In addition, Participant may, at
Participant’s election, satisfy any such obligations that arise at the time of
delivery of Shares by electing to have the Company withhold a portion of the
Shares otherwise to be delivered with a Fair Market Value (as such term is
defined in the Plan) equal to the amount of such taxes. The election must be
made on or before the date that the amount of tax to be withheld is determined.
  9.   Miscellaneous

  (a)   This Agreement is issued pursuant to the Plan and is subject to its
terms. The Plan is available for inspection during business hours at the
principal office of the Company. In addition, the Plan may be viewed on the U.S.
Bancorp Intranet Website in the Human Resources, Compensation section of such
website.     (b)   This Agreement shall not confer on Participant any right with
respect to continuance of employment with the Company or any Affiliate, nor will
it interfere in any way with the right of the Company or any Affiliate to
terminate such employment at any time.     (c)   Participant acknowledges that
the grant, vesting or any payment with respect to this Award, and the sale or
other taxable disposition of the Shares issued with respect to the Restricted
Stock Units hereunder may have tax consequences pursuant to the Code or under
local, state or international tax laws. Participant acknowledges that
Participant is relying solely and exclusively on Participant’s own professional
tax and investment advisors with respect to any and all such matters (and is not
relying, in any manner, on the Company or any of its employees or
representatives). Participant understands and agrees that any and all tax
consequences resulting from the Award and its grant, vesting or any payment with
respect thereto, and the sale or other taxable disposition of the Shares
acquired pursuant to the Award, is solely and exclusively the responsibility of
Participant without any expectation or understanding that the Company or any of
its employees or representatives will pay or reimburse Participant for such
taxes or other items.

7



--------------------------------------------------------------------------------



 



  (d)   It is intended that the Plan and Award Agreements shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder and the provisions
of this Agreement shall be construed and administered accordingly.

10.   Governing Law       This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

8

Form of Restricted Stock Unit Award Agreement for MC members